 


109 HR 497 IH: To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to increase the ceiling on the Federal share of the costs of phase I of the Orange County, California, Regional Water Reclamation Project.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 497 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Ms. Loretta Sanchez of California introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to increase the ceiling on the Federal share of the costs of phase I of the Orange County, California, Regional Water Reclamation Project. 
 
 
1.Increase in ceiling on federal share of water reclamation projectSection 1631(d) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13(d)) is amended— 
(1)in paragraph (1) by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(2)by adding at the end the following: 
 
(3)The Federal share of the costs of the project authorized by section 1624 shall not exceed $80,000,000.. 
 
